Title: To Thomas Jefferson from Alexander Hamilton, 28 August 1790
From: Hamilton, Alexander
To: Jefferson, Thomas


New York, 28 Aug. 1790. Requests two copies of “An Act making provision for the debt of the United States” and of “An Act making provision for the reduction of the public debt,” together with two copies of his commission as secretary of the treasury, all “certified and exemplified under the Great Seal.” A vessel is expected to sail for Amsterdam in the evening by which he wishes to send some of the copies and so he will “be obliged by their being ready as soon as possible.”
